                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CARLLOWS BATTLE,                                )
                                                )
                    Petitioner,                 )
                                                )
v.                                              )      Case No. CIV-20-049-D
                                                )
JOHN B. FOX,                                    )
                    Respondent.                 )

                                       ORDER

      Upon review of the file and noting no timely objection to the findings and

recommendations of United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1), the Court adopts the Report and Recommendation [Doc. No. 6], in its entirety.

      For the reasons stated therein, this action is DISMISSED WITHOUT

PREJUDICE to refiling.

      IT IS SO ORDERED this 6th day of March, 2020.
